DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 12-18, drawn to a method of assembly, classified in H05K13/04.

II. Claims 1-11, drawn to a spindle bank for a pick-and-place machine, classified in H05K13/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  

In the instant case defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention, the product as claimed can be made by another and materially different process, and/or the mounting a mountable spindle module including one pick-and-place spindle module and assembling the spindle module to one unfinished product, which was claimed in Invention I is not in Invention II. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Victor Baranowski on 22 December 2021 a provisional election was made without traverse to prosecute the invention of I, claims 12-18.  Affirmation of this s 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2021 and 24 September 2021 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 12-18, during the interview on 22 December 2021 is acknowledged. 
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 1, line 2-3: “and wherein the spindle bank includes” should read -- and wherein a spindle bank includes --
Claim 12, line 5: “providing a spindle bank for a pick-and-place machine” should read -- providing the spindle bank for the pick-and-place machine --

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12: The limitation “an electrical distribution system” in claim 12, line 3 renders claim indefinite. Line 13 recites “distributing the electrical power, by first electrical distribution system” in which it is not clear the recited “first electrical distribution system” is same as “an electrical distribution system” in line 3. Specification fails to provide a description of a “first electrical distribution system”. The limitation “an electrical distribution system” in claim 1, line 3 has been examined as “a first electrical distribution system”. 

Claim 12 recites the limitation “the first electrical distribution system” in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12: The limitation “at least one unfinished product” in claim 12, lines 11-12 renders claim confusing. It is unclear what “an unfinished product” is. Claim 1 deemed to read as a method of assembly an unfinished product such as a PCB to a placement station 30 located along the track 24.” Would the recited method be an assembly method of a pick-and-place machine or an assembly method of a PCB? The claim has been examined as a method of assembly of an assembly machine. 

Claim 17: The limitation “further includes a second movement axis perpendicular to the first movement axis,” in lines 1-2 renders claim indefinite. Para. [0045] describes “In particular, the assembly machine 10 may include a first movement axis 32 and a second movement axis 34 that are configured to facilitate movement in the y-axis.”, in which 32 and 34 are placed in parallel and along the y-axis as presented in Fig. 2A. However, claim 17 recites a second movement axis 34 perpendicular to the first movement axis 32.  

Claims 13-18 depend on claim 12. Therefore, claims 12-18 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20140215812) in view of Gieskes (US 20070220741).
Regarding claim 12, Yamamoto teaches, 
providing a pick-and-place machine (component mounting apparatus 1, Fig. 1) having a first movement axis (board transferring conveyer 12, and X,Y, Z axis, see modified Fig. 1 below), wherein the pick-and-place machine includes an electrical distribution system (rotation driving, 24, Figs. 1 and 2) and wherein the spindle bank includes a second electrical distribution system (vertical movement driving 25, Figs. 1 and 2), the method further comprising; 
providing a spindle bank (mounting head 16 with shaft member 23, Fig. 2) for a pick-and-place machine including: 
a base (a base member 21, Fig. 2) including a plurality of mount locations; and 
mounting, on each of the plurality of mount locations, a mountable spindle module including at least one pick-and-place spindle and nozzle (see Figs. 2 and 4); 
distributing electrical power, by the first electrical distribution system, to the spindle bank (four rotation driving motors 24 are respectively mounted on the four moving plates 33, Fig.4, para. [0028]); and 

[AltContent: arrow][AltContent: textbox (movement axis)][AltContent: textbox (second electrical distribution system)][AltContent: arrow][AltContent: textbox (first electrical distribution system)][AltContent: arrow]
    PNG
    media_image1.png
    685
    488
    media_image1.png
    Greyscale

Modified Fig 1, Yamamoto.

distributing the electrical power, by the second electrical distribution system, to each of the mountable spindle modules after the mounting (vertical movement driving motors 25 are mounted, Figs 3a to 3c, para. [0029]).
Yamamoto does not teach a bearing system attached to a movement axis. However, Gieskes teaches a pick and place head for a pick and place machine in which, 
a bearing system (bearing 28, Fig. 1) attachable to the first movement axis of a pick-and-place machine such that the spindle bank is movable along the axis (bearings 28 mounted on the rear frame 16 support a rotating spindle support or frame 20, para. [0017]); 
.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gieskes in view of Ricketson (US 20060196046).
Regarding claim 12, Gieskes teaches, 
providing a pick-and-place machine (10, Fig. 1) having a first movement axis (rear frame 16 support a rotating spindle support or frame 20, on which are mounted a plurality of individual spindle assemblies 12, para. [0017]), wherein the pick-and-place machine includes an electrical distribution system (a first circuit board, para. [0010]) and wherein the spindle bank includes a second electrical distribution system (a second circuit board mounted on the rotating frame, para. [0010]), the method further comprising;
providing a spindle bank (spindle assemblies 12, Fig. 1) for a pick-and-place machine including: 
a base (frame 20, Fig. 1, para. [0017]) including a plurality of mount locations; and 
a bearing system (28, Fig. 1) attachable to the first movement axis of a pick-and-place machine such that the spindle bank is movable along the axis; and 
distributing electrical power, by the first electrical distribution system (first circuit board including a first plurality of circuits and a first plurality of electric contacts connected to the first plurality of circuits, para. [0010]), to the spindle bank; and 

Gieskes does not teach mounting a mountable spindle or assembling one unfinished product. However Ricketson teaches a head assembly for a component mounter in which,
mounting, on each of the plurality of mount locations, a mountable spindle module including at least one pick-and-place spindle (nozzle spindles 230, Fig. 4) and nozzle (232, Fig. 4); 
assembling, by the received mountable spindle modules, at least one unfinished product (see Fig. 4); 
Therefore, in view of the teachings of Ricketson, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the pick-and-place machine to add method of mounting and assembling the spindle module so that it enables the assembly of a pick and place machine.

Regarding claim 13, Gieskes further teaches, 
wherein the pick-and-place machine includes a first air distribution system (one or more air valves for applying a vacuum pressure or an air kiss to the end of the spindle, para. [0005]) and wherein the spindle bank includes a second air distribution system, the method further comprising: 
distributing air, by the first air distribution system, to the spindle bank; and 
distributing the air, by the second air distribution system, to each of the mountable spindle modules after the mounting (each of the spindle assemblies 12 includes two compressed air valves 56 for controlling the flow of air through the spindle 58 so that a vacuum or air pressure may be selectively applied to the spindle 58, para. [0029]).


Claim 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mantani (US 20160021804) in view of Hawang (KR 20040110154).
Regarding claim 12, Mantani teaches, 
A method of assembly comprising: 
providing a pick-and-place machine (1, Fig. 1) having a first movement axis (41, Fig. 4), wherein the pick-and-place machine includes an electrical distribution system (primary side AC power transmission line 54 and the primary side DC power transmission line 68, Figs. 7A, 7B, 8A and 8B, para. [0049]) and wherein the spindle bank includes a second electrical distribution system (secondary side AC power transmission line 74 and the secondary side DC power transmission line 77, Fig. 8B, para. [0049]), the method further comprising;
assembling, by the received mountable spindle modules, at least one unfinished product (see Fig. 4); 
distributing electrical power, by the first electrical distribution system, to the spindle bank (power source 53 for supplying the electric power {the AC power and the DC power} is provided only in the primary mounting apparatus 12A, para. [0050]); and 
distributing the electrical power, by the second electrical distribution system, to each of the mountable spindle modules after the mounting (secondary mounting apparatus 12B includes a power source, para. [0049]).
Mantani does not explicitly teach a spindle bank or a bearing system attached to a movement axis. However, Hawang teaches a component mounter in which,
providing a spindle bank (30, Fig. 3) for a pick-and-place machine including: 
a base (frame 160) including a plurality of mount locations; and 

mounting, on each of the plurality of mount locations, a mountable spindle module including at least one pick-and-place spindle and nozzle (see Fig. 3); 
Therefore, in view of the teachings of Huwang, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of assembly of a pick-and-place machine of Mantani to include a spindle bank and a bearing system attached to the movement axis so that it enables to perform mounting operations during high volume production. 

Regarding claims 16-17, Mantani further teaches, 
[Claim 16] attaching the bearing system to the first movement axis (X-axis table 42, Fig. 4); and moving the spindle bank along the first movement axis by the pick-and-place machine (mounting heads 44 is movable in a horizontal plane by a combination of a Y direction movement of the X-axis table 42 with respect to the Y-axis table 41 and an X direction movement of the plate member 43 with respect to the X-axis table 42, para. [0035]).

[Claim 17] wherein the pick-and-place machine further includes a second movement axis (a Y-axis table 41, Fig. 4) perpendicular to the first movement axis, the method further comprising: attaching the first movement axis to the second movement axis; and moving the spindle bank along the second movement axis by the pick-and-place machine.

Therefore, in view of the teachings of Huwang, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of assembly . 


Allowable Subject Matter
Claims 14-15 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Claims 14-15 and 18 would be allowable for disclosing a method of assembly in which, a spindle mount locations includes a threaded attachment location, and receiving the threaded attachment component of the spindle module, and mounting the spindle module using only a hand tool installer, and wherein  a first mount location configured to receive a first mountable spindle module, a second mount location configured to receive a second mountable spindle module, wherein the first mount location includes at least one physical property different than the second mount location, and mounting the first mountable spindle module to the first mount location; and mounting the second mountable spindle module to the second mount location.

The prior art cannot be reasonably held to anticipate or teach method of assembly of a pick-and-place machine in which a first mount location configured to receive a first mountable spindle module and a second mount location configured to receive a second mountable spindle module, in conjunction with all of the limitations of independent claim  12. Prior art of record Yamamoto does not teach a threaded attachment location or spindle module with different physical properties. Prior art of record Gieskes fails to teach a threaded attachment component 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Oe (US 20020046461) teaches a nozzle mount device for an electronic component mounter nozzle holder having one first fitting portion and a second fitting portion which have an inner circumferential surface and an outer circumferential surface and which are arranged to effect a fitting engagement with each other at inner and outer circumferential surfaces. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729